*498Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Buechler appeals the district court’s orders granting summary judgment in favor of the Appellee on Bue-chler’s claims alleging a violation of the Electronic Fund Transfer Act and denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s orders. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.